   8:20-cv-00534-RFR-MDN Doc # 23 Filed: 09/07/21 Page 1 of 2 - Page ID # 69




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ANITIA MORRIS, Individually and on
Behalf of the Estate of David Morris, as
personal representative,                                         8:20CV534

                      Plaintiff,
                                                                  ORDER
           v.

3D TRANSPORTATION, INC. and
MICHAEL SEGELKE,

                      Defendants.


       This matter is before the Court on the Findings and Recommendation (Filing
No. 22) entered on August 20, 2021, by the magistrate judge 1 assigned to this case.
Recounting the lack of activity in this case since plaintiff Anitia Morris’s (“Morris”)
counsel was granted leave to withdraw on June 14, 2021, the magistrate judge recommends
the “case be dismissed without prejudice for failure to prosecute and failure to comply with
this court’s orders,” including an order to show cause that Morris ostensibly ignored.

       The Court has not received any objections to the Findings and Recommendation,
and the deadline to object has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2);
NECivR 72.2. In light of Morris’s failure to prosecute her case and comply with this
Court’s orders as documented by the magistrate judge, the Court finds nonprejudicial
dismissal is warranted. See Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962) (“The
authority of a court to dismiss sua sponte for lack of prosecution has generally been
considered an ‘inherent power,’ governed not by rule or statute but by the control
necessarily vested in courts to manage their own affairs so as to achieve the orderly and



       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1

of Nebraska.
   8:20-cv-00534-RFR-MDN Doc # 23 Filed: 09/07/21 Page 2 of 2 - Page ID # 70




expeditious disposition of cases.”); accord Fed. R. Civ. P. 41(b) (providing for involuntary
dismissal if the plaintiff fails to prosecute or follow a court order). Accordingly,

       IT IS ORDERED:
       1.     The Findings and Recommendation (Filing No. 22) is accepted.             Any
              objections are deemed waived.
       2.     This case is dismissed without prejudice.
       3.     A separate judgment will issue.
       4.     The Clerk of Court shall mail a copy of this Order and the Judgment to Morris
              at both of the addresses listed in the Findings and Recommendation.

       Dated this 7th day of September 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  Chief United States District Judge




                                              2
